                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

  THOMAS W. FARR,                              )
                                               )
                Plaintiff,                     )
                                               )
  v.                                           )       No.    3:16-CV-387-TAV-HBG
                                               )
  DR. NINER and                                )
  DAN WALKER,                                  )
                                               )
                Defendants.                    )


                        MEMORANDUM OPINION AND ORDER

         This is a prisoner’s complaint for violation of 42 U.S.C. § 1983. On March 31,

  2020, the Court entered a memorandum and order granting summary judgment to and

  dismissing former Defendants Centurion, Corizon, Crump, and Byrge [Doc. 100]. These

  former Defendants have now filed a motion for entry of final judgment against them

  pursuant to Rule 54(b) of the Federal Rules of Civil Procedure [Doc. 103] and a

  memorandum in support thereof [Doc. 4]. Defendant Dr. Niner has also filed a motion for

  extension of time to file an answer in which he requests a copy of the most recent summons

  that was returned executed for him and filed under seal with the Court, asserts that he has

  not been properly served with process, and states that he preserves this and other defenses

  [Doc. 105]. The Court will address these filings in turn.

  I.     RULE 54(b) FINAL JUDGMENT

         First, as set forth above, former Defendants Centurion, Corizon, Crump, and Byrge

  have filed a motion in which they request that the Court enter final judgment in their favor




Case 3:16-cv-00387-TAV-HBG Document 106 Filed 04/23/20 Page 1 of 7 PageID #: 930
  pursuant to Rule 54(b) based on the Court’s grant of summary judgment to them [Doc.

  103]. Plaintiff did not file a response to this motion and his time for doing so has passed.

  E.D. Tenn. LR 7.1(a)(2). As such, Plaintiff has waived any opposition thereto. Elmore v.

  Evans, 449 F. Supp. 2, 3 (E.D. Tenn. 1976), aff’d mem. 577 F.2d 740 (6th Cir. 1978); E.D.

  Tenn. LR 7.2. However, after considering the relevant factors, the Court finds that these

  former Defendants are not entitled to entry of a final judgment under Rule 54(b).

         The purpose of Rule 54(b) is to permit immediate review of district court orders

  prior to the ultimate disposition of a case. Gen. Acquisition, Inc. v. GenCorp, Inc., 23 F.3d

  1022, 1026 (6th Cir. 1994). The Sixth Circuit has held that to issue a final judgment under

  this rule, a district court must find both that there is a final judgment “as to one or more,

  but fewer than all, claims or parties” and “that there is no just reason for delay.” Id. In

  determining whether there is just reason for delay, the district court must balance the needs

  of the parties against the interests of efficient case management. Id. Thus, a district court

  should consider the following non-exhaustive list of factors in determining whether to

  certify a judgment under Rule 54(b):

                (1) the relationship between the adjudicated claim and the
                    unadjudicated claims; (2) the possibility that the need for
                    review might or might not be mooted by future
                    developments in the district court; (3) the possibility that
                    the reviewing court might be obligated to consider the
                    same issue a second time; (4) the presence or absence of a
                    claim or counterclaim which could result in set-off against
                    the judgment sought to be made final; (5) miscellaneous
                    factors such as delay, economic and solvency
                    considerations, shortening the time of trial, frivolity of
                    competing claims, expense, and the like.

                                               2



Case 3:16-cv-00387-TAV-HBG Document 106 Filed 04/23/20 Page 2 of 7 PageID #: 931
  Corrosioneering, Inc. v. Thyssen Envtl. Sys., Inc., 807 F.2d 1279, 1283 (6th Cir. 1986).

         “Not all final judgments on individual claims should be immediately appealable,

  even if they are in some sense separable from the remaining unresolved claims.” Id.

  (quoting Curtiss–Wright Corp. v. Gen. Electric Co., 446 U.S. 1, 8 (1980)) (internal

  quotation marks omitted). Rather, only those cases that qualify as an “infrequent harsh

  case” justify Rule 54(b) certification. Rudd Const. Equip. Co., Inc. v. Home Ins. Co., 711

  F.2d 54, 56 (6th Cir. 1983). Ultimately, the district court has “sound judicial discretion . .

  . to determine the ‘appropriate time’ when each final decision in a multiple claims action

  is ready for appeal. This discretion is to be exercised ‘in the interest of sound judicial

  administration.’” Curtiss–Wright, 446 U.S. at 8 (citation omitted).

         Plaintiff’s relevant claims in this case arise out of his assertion that jail officials

  and/or medical providers violated his Eighth Amendment rights by not providing him with

  medical treatment of a bleb in his left eye, at least in part due to a custom or policy of

  Defendants Corizon and/or Centurion [Doc. 2; Doc. 13 p. 4–9].              After thoroughly

  reviewing the filings and evidence in the record, the Court granted summary judgment in

  favor of former Defendants Centurion, Corizon, Crump, and Byrge as to Plaintiff’s claims

  that (1) Corizon and/or Centurion’s policy of providing less than adequate medical care to

  prisoners in order to save money was the moving force behind a violation of Plaintiff’s

  constitutional rights; (2) Dr. Crump was deliberately indifferent to Plaintiff’s serious

  medical needs in violation of the Eighth Amendment; and (3) Defendant Byrge denied

  “reasonable requests for medical treatment in the face of an obvious need for such

                                                3



Case 3:16-cv-00387-TAV-HBG Document 106 Filed 04/23/20 Page 3 of 7 PageID #: 932
  attention” [Doc. 100]. Plaintiff’s claims that (1) Defendant Walker also denied “reasonable

  requests for medical treatment in the face of an obvious need for such attention” and (2)

  Defendant Dr. Niner delayed medical treatment for him in violation of the Eighth

  Amendment are still proceeding in this action [Doc. 13 p. 4–9; Doc. 100].

         However, Plaintiff’s allegations against former Defendant Byrge and current

  Defendant Walker in his complaint are indistinguishable, as he generally alleges that these

  jail medical administrators denied his physicians’ requests for referrals to eye specialists

  [Doc. 2 p. 21]. Based on this allegation, the Sixth Circuit found that Plaintiff was entitled

  to discovery to discern the extent of each of these individual’s involvement in these denials

  [Doc. 13 p. 8], a finding that emphasizes the interrelated nature of these claims. Moreover,

  Plaintiff’s allegation that these current and former jail medical administrator Defendants

  failed to follow up on a referral of Plaintiff to an eye specialist for medical care is likewise

  intertwined with Plaintiff’s allegation that Dr. Crump should have ensured that he received

  proper treatment from a specialist for his eye issues [Doc. 2 p. 7–9; Doc. 65 p. 3–5; Doc.

  100 p. 13]. Further, all of Plaintiff’s claims against the current and former individual

  Defendants are tied together by Plaintiff’s allegation that the former corporate Defendants’

  policy was an underlying cause of the denial of medical care to him that caused his injuries

  [Doc. 13 p. 4–5].

         Additionally, former Defendants Corizon, Centurion, Crump, and Byrge have

  demonstrated that this is an infrequent case in which delay of entry of final judgment as to

  them would cause harsh results. Rather, they assert only that not entering final judgment

                                                 4



Case 3:16-cv-00387-TAV-HBG Document 106 Filed 04/23/20 Page 4 of 7 PageID #: 933
  in their favor would result in delay of any appellate review and point out that appellate

  review of the grant of summary judgment to them after a trial on the remaining claims

  against Defendants Walker and Dr. Niner could result in a second trial in this case

  [Docs. 103 and 104]. However, such delay and the risk of a second trial are inevitable in

  all cases where a court grants summary judgment on less than all of the claims at issue

  therein without entering a final judgment as to the extinguished claims and these allegations

  therefore do support finding that this is an “infrequent harsh case” for which entry of a final

  judgment under Rule 54(b) is appropriate.

         Thus, Plaintiff’s remaining claims proceeding against Defendants Walker and Niner

  are so interrelated with his dismissed claims against former Defendants Crump, Corizon,

  Centurion, and Byrge that judicial efficiency does not favor entry of a final judgment in

  their favor pursuant to Rule 54(b) at this time. Thus, their motion for this relief [Doc. 103]

  will be DENIED.

  II.    MOTION FOR EXTENSION AND SUMMONS

         Defendant Niner has also filed a motion for extension of time of up to and including

  May 15, 2020, to file a responsive pleading to the complaint in which he requests a copy

  of the most recent summons that was returned executed for him and filed under seal with

  the Court, states that he has not been properly served with process in this case, and states

  that he preserves this and other defenses [Doc. 105]. For good cause shown therein, this

  motion [Id.] will be GRANTED only to the extent that the Clerk will be DIRECTED to

  send a copy of the most recent summons returned for Defendant Dr. Niner [Doc. 99] to

                                                5



Case 3:16-cv-00387-TAV-HBG Document 106 Filed 04/23/20 Page 5 of 7 PageID #: 934
  him and Defendant Dr. Niner shall have up to and including May 15, 2020, to file an answer

  or other responsive pleading to the complaint.

         However, the Court hereby reminds Defendant Dr. Niner and his counsel that it has

  granted Plaintiff leave to proceed in forma pauperis herein [Doc. 5] and notes that counsel

  for Defendant Dr. Niner is, or should be, well aware of the applicable law regarding service

  of process in such cases [Doc. 79]. The Court further notes that as Plaintiff reasonably

  identified Defendant Dr. Niner in his complaint, Plaintiff is entitled to an extension of time

  to serve Defendant Dr. Niner if the most recent summons for Defendant Dr. Niner was not

  properly served. Byrd v. Stone, 94 F.3d 217, 219–20 (6th Cir. 1996); Fed. R. Civ. P. 4(m);

  David D. Siegel, The New (Dec. 1, 1993) Rule 4 of the Federal Rules of Civil Procedure:

  Changes in Summons Service and Personal Jurisdiction, 152 F.R.D. 249, 257 (1994)

  (noting that where a federal court finds good cause to extend the time period for service in

  a case where the court’s jurisdiction is not based on diversity, that finding provides a “link

  back to the complaint’s filing, and . . . the action should be preserved as timely”).

         Thus, the Court will not look favorably on any motion to dismiss that Defendant

  Dr. Niner may file regarding service of process on him and if Defendant Dr. Niner still

  asserts that he was not properly served with the most recent returned summons for him

  after receiving a copy of that summons, he SHALL file either (1) a waiver of service of

  process or (2) a notice setting forth the address at which the U.S. Marshals Service may

  personally serve him with a copy of the complaint and summons within five (5) days after

  he receives a copy of this summons. Should Defendant Dr. Niner choose the second option,

                                                6



Case 3:16-cv-00387-TAV-HBG Document 106 Filed 04/23/20 Page 6 of 7 PageID #: 935
  the Clerk will be DIRECTED to have the U.S. Marshals Service personally serve

  Defendant Dr. Niner with a copy of the complaint and summons at the address on that

  notice and to charge him for all costs associated with this service of process, if it is

  necessary.

  III.   CONCLUSION

         For the reasons set forth above:

         1.     Defendants Centurion, Corizon, Crump, and Byrge’s motion for entry of
                final judgment against them pursuant to Rule 54(b) of the Federal Rules of
                Civil Procedure [Doc. 103] is DENIED;

         2.     Defendant Dr. Niner’s motion for an extension of time to file an answer
                [Doc. 105] is GRANTED only to the extent that the Clerk is DIRECTED
                to send a copy of the most recent summons returned for this Defendant
                [Doc. 99] to him and Defendant Dr. Niner shall have up to and including
                May 15, 2020, to file an answer or other responsive pleading to the
                complaint;

         3.     If Defendant Dr. Niner still asserts that he was not properly served with
                process after receiving a copy of the most recent returned summons for him,
                he SHALL file either (1) a waiver of service of process or (2) a notice setting
                forth the address at which the U.S. Marshals Service may personally serve
                him with a copy of the complaint and summons within five (5) days after he
                receives a copy of this summons; and

         4.     Should Defendant Dr. Niner choose to require personal service of process by
                filing a notice with his address thereon, the Clerk is DIRECTED to have the
                U.S. Marshals Service personally serve him with a copy of the complaint and
                summons at the address on that notice and to charge Defendant Dr. Niner for
                all costs associated with this service of process, if it is necessary.

         IT IS SO ORDERED.

         ENTER:

                                     s/ Thomas A. Varlan
                                     UNITED STATES DISTRICT JUDGE
                                               7



Case 3:16-cv-00387-TAV-HBG Document 106 Filed 04/23/20 Page 7 of 7 PageID #: 936
